Citation Nr: 0703401	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, disability rating in excess of 
10 percent for the veteran's service-connected patellofemoral 
syndrome of the right knee. 

2.  Entitlement to an initial, compensable, disability rating 
for the veteran's service-connected vasomotor rhinitis. 

3.  Entitlement to an initial, compensable, disability rating 
for the veteran's service-connected seasonal sinusitis with 
claimed headaches.

4.  Entitlement to an initial, compensable disability rating 
for the veteran's service-connected hysterectomy scar.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  After the veteran moved, responsibility for 
the appeal was transferred to the RO in St. Petersburg, 
Florida.  Although the claims folder contains an unrevoked 
appointment, dated in November 2002, of the Texas Veterans 
Commission as the claimant's representative, the veteran no 
longer resides in the state of Texas.

In her January 2004 substantive appeal, the veteran points 
out that because the pain in her service-connected right knee 
causes her to rely so heavily on her left knee, she is now 
experiencing pain in her back and left knee.  These matters 
are referred to the RO for appropriate action.  

The issues of entitlement to an initial, compensable, 
disability rating for her service-connected disabilities of 
vasomotor rhinitis and seasonal sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The extension of the veteran's right knee has 
consistently measured 0 degrees and her right knee flexion 
measured 130 degrees with pain in September 2001 and 95 
degrees with significant guarding and subjective complaints 
of severe pain in September 2005.  

2.  The veteran's X-rays of her right knee revealed normal 
joint spaces, no osseous abnormalities, and no joint 
effusion.  

3.  The veteran wears a knee brace and has a subluxating 
patella of the right knee, but there is no medical evidence 
of subluxation of the right knee joint, lateral instability, 
weakness, fatigability, or incoordination.  

4.  The veteran reports chronic right knee pain measuring 7 
out of 10 (with flare-ups of pain measuring 10) and the 
inability to do things she used to enjoy (namely, participate 
in sports, attend amusement parks, sit for an extended time, 
attend social events where standing is required, and work out 
with her husband).  

5.  The veteran is able to perform her duties as a contract 
specialist and the activities of daily life, including the 
participation in a walking fitness program.  

6.  The veteran's 8 cm by 2 mm, superficial, stable, 
hysterectomy scar, which is within another abdominoplasty 
scar, is not poorly-nourished, has no repeated ulceration, 
and has no functional limitation, but there is some slight 
sensitivity to touch upon examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial, disability rating in excess 
of 10 percent for the veteran's service-connected 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.40, 4.71a (Diagnostic Codes 5003, 5014, 
5256 to 5263) (2006).   

2.  The criteria for an initial, compensable, disability 
rating for the veteran's service-connected hysterectomy scar 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.118 (Diagnostic Codes 
7800 to 7805) (2006); 38 C.F.R. § 4.118 (Diagnostic Codes 
7800 to 7805) (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the evidence reflects that the veteran's disabilities 
have either remained relatively stable or have worsened 
somewhat without warranting an increased rating.  In such 
circumstances, staged ratings are inappropriate.   

Patellofemoral syndrome of the right knee

The RO evaluated the veteran's right knee disability under 
Diagnostic Code (DC) 5014 (osteomalacia) and assigned a 
10 percent rating.  Under DC 5014, a disability is rated on 
the basis of limitation of motion of the affected part, as is 
done in rating degenerative arthritis under DC 5003.  See 
38 C.F.R. § 4.71a, DC 5014 (note following DC 5024 in the 
schedule of ratings for acute subacute, or chronic diseases 
of the musculoskeletal system), DC 5003 (disability will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint 
involved).  

The limitation of motion criteria for knees are found in 
DC 5260, which measures flexion, and DC 5261, which measures 
extension.  A rating greater than 10 percent is available for 
flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, 
DC 5260.  The veteran's right knee flexion measured 130 
degrees with pain in September 2001 and 95 degrees with 
significant guarding and subjective complaints of severe pain 
in September 2005.  Those measurements are much higher than 
the 30 degree limitation of flexion necessary to warrant a 
higher rating.  

A rating greater than 10 percent is also available for 
extension that is limited to 15 degrees or greater.  
38 C.F.R. § 4.71a, DC 5261.  The veteran's extension measured 
zero degrees at both compensation and pension (C&P) 
examinations.  Thus, no increased rating is available under 
DC 5014.  

Nor is a higher, or another separate and compensable rating 
available under any other diagnostic code used to rate knee 
conditions.  See 38 C.F.R. § 4.71a, DCs 5003, 5256 to 5263.  
Some diagnostic codes are clearly not applicable because the 
record shows no evidence of arthritis (DC 5003), ankylosis 
(DC 5256), dislocated semilunar cartilage (DC 5258), removal 
of semilunar cartilage (DC 5259), impairment of the tibia and 
fibula (DC 5262), or genu recurvatum (DC 5263).  Moreover, 
since the range of motion criteria (DCs 5260 and 5261) for 
the knee were used in discussing DC 5014, no higher rating is 
available under those diagnostic codes either.  The only 
diagnostic code to be analyzed to determine whether an 
increased, or separate compensable, rating is available is 
DC 5257.  

DC 5257 provides for a 10 percent disability rating for 
slight, a 20 percent disability rating for moderate, and a 
30 percent disability rating for severe, impairment of the 
knee with recurrent subluxation or lateral instability.  At 
the February 2002 exam, the veteran denied instability.  Not 
one of the three medical examination reports in the record 
contain any findings of either subluxation of the knee joint 
or lateral instability.  

In her notice of disagreement, the veteran argues that since 
she has severe subluxation, she is entitled to a higher 
disability rating.  In a February 2002 orthopedic 
consultation, she was advised that she has a subluxating 
patella.  The veteran has apparently confused the condition 
involving the motion of her kneecap (subluxating patella) 
with subluxation of the knee joint, which is what is 
evaluated under DC 5257.  No examiner has found any 
subluxation of the veteran's knee joint. 

Nor does the fact that she has complained of instability or 
was prescribed a knee brace establish lateral instability in 
the absence of clinical findings on that issue.  No medical 
professional has made a finding that she has lateral 
instability in her right knee, so no compensable or higher 
rating is available under DC 5257.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.  

The veteran complains of the inability to do the things she 
used to enjoy-namely, participate in active sports, attend 
amusement parks, sit for an extended time, attend social 
events where standing is required, and work out with her 
husband-and she complains of pain.  She describes her pain 
as level 7 out of 10, with flare-ups of pain to level 10, 
without significant loss of range of motion.  

On the other hand, there is no evidence of weakness, 
fatigability, or incoordination related to the veteran's knee 
disorder.   She works at a desk as a contract specialist and 
she states that she is able to perform her duties at the 
level desired, although she has increased pain with prolonged 
sitting.  According to her March 2006 medical treatment 
records, she was exercising weekly in a walking program and 
obtained a medical note to permit her to participate in a 
walking fitness program at MacDill Air Force Base.  She takes 
Motrin for the relief of her pain symptoms.  

The veteran and her husband argue that she should be assigned 
a higher rating because of the impact her disability has had 
on her quality of life.  Given the veteran's ability to 
function in daily activities, her considerable range of 
motion even during flare-ups, the fact that her 
patellofemoral disability is controlled with over-the-counter 
pain medication, and a lack of medical evidence that she has 
sought treatment for her condition, a 10 percent rating 
adequately compensates her for the described loss of function 
and pain.  Nor does the reasonable doubt doctrine apply here.  
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Hysterectomy Scar  

The RO assigned a noncompensable rating for the veteran's 
post-hysterectomy scar.  After the veteran filed her claim in 
August 2001, the criteria for evaluating skin disorders were 
changed and the new regulations became effective on August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran's skin disability will be evaluated for the entire 
period since the filing date of her claim using the criteria 
in effect when her claim was filed.  See 38 C.F.R. § 4.118, 
DCs 7800 to 7805 (2001) (first version).  For the period from 
August 30, 2002, onward, her scar will also be evaluated by 
using the amended criteria.  See 38 C.F.R. § 4.118, DCs 7800 
to 7805 (2006) (second version).  



First version of the skin disability rating criteria

Under the first version of the skin disability rating 
criteria, scars can be evaluated under six diagnostic codes.  
See 38 C.F.R. § 4.118, DCs 7800 to 7805 (2001).  But three of 
those diagnostic codes do not apply to this veteran because 
her scar is not of the head, face, or neck (DC 7800) nor from 
a burn (DCs 7801, 7802).  Applying the first version of the 
skin disability rating criteria, a 10 percent rating is 
available under DC 7803 for a superficial scar that is poorly 
nourished, with repeated ulceration.  A 10 percent rating is 
also available under DC 7804 for a superficial scar that is 
tender and painful on objective demonstration.  DCs 7803, 
7804 (2001).  Other scars are rated on the limitation of the 
function of the part affected.  DC 7805 (2001).  

Although the scar is superficial, there is no evidence in the 
record that the scar is poorly-nourished, that there is 
repeated ulceration, or that it limits any of the veteran's 
functions.  There is some evidence, however, about the scar's 
sensitivity.  

The September 2005 C&P examiner noted that after the 
veteran's hysterectomy, she had a cosmetic tummy tuck, so 
that the hysterectomy scar is within the larger 
abdominoplasty scar.  She also found there was some slight 
sensitivity to touch on exam.  But some slight sensitivity to 
touch is not enough discomfort to rise to the level of being 
tender and painful upon objective demonstration, as required 
by the rating criteria of DC 7804.  The veteran argues that 
in the immediate area of the scar, she experiences itching 
and pain.  Itching is not one of the criteria for a 
compensable rating and the examiner did not find objective 
demonstration of pain.  Thus, under the first version of the 
skin disability rating criteria, a compensable rating is not 
available.  

Second version of the skin disability rating criteria

Nor is a compensable rating available under the second 
version of the skin disability rating criteria.  Applying 
that criteria, scars can be evaluated under six diagnostic 
codes.  See 38 C.F.R. § 4.118, DCs 7800 to 7805 (2006).  But 
DC 7800 does not apply because her scar is not of the head, 
face, or neck.  DC 7800 (2006).  And as discussed above, the 
scar does not limit any function.  DC 7805 (2006).    

A compensable rating is available under DC 7804 for a scar 
that is painful upon examination.  DC 7804 (2006).  But as 
discussed above, the September 2005 C&P examiner did not find 
that the scar was painful upon examination; she determined 
merely that there was some slight sensitivity to touch.  So a 
compensable rating is not warranted under DC 7804.  

For scars other than of the head, face and neck, Diagnostic 
Codes 7801 (deep scars or scars that cause limited motion) 
and 7802 (superficial scars or scars that do not cause 
limited motion) assign compensable ratings based on the area 
of the skin that the scar covers.  DCs 7801, 7802 (2006).  A 
compensable rating is not available under these diagnostic 
codes unless the area of the scar exceeds 39 square 
centimeters.  But the veteran's scar is only 8 cm in length 
and 2 mm in height.  So no increased rating is available 
under the second version of Diagnostic Codes 7801 and 7802.  

Finally a compensable rating is available under DC 7803 if 
the superficial scar is unstable.  DC 7803 (2006).  An 
unstable scar is one where, for any reason, there is a 
frequent loss of covering of skin over the scar.  See 
38 C.F.R. § 4.118 (Note (1) following DC 7803).  The veteran 
does not complain about the stability of the scar and no 
medical evidence shows it as unstable.  Thus, under the 
second version of the skin disability rating criteria, no 
compensable rating is available to the veteran for her 
hysterectomy scar.  

Nor does the doctrine of reasonable doubt apply.  The only 
evidence that might have supported an increase was the 
finding of some slight sensitivity to the touch of the scar.  
But, as discussed previously, both versions of the rating 
criteria for skin disabilities required evidence of a painful 
scar to warrant an increased rating.  A reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  No reasonable doubt exists on this record 
concerning a compensable rating for the veteran's 
hysterectomy scar.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's February 2004 and January 2005 letters describing 
the evidence needed to support the veteran's claim were not 
mailed before the February 2002 rating decision that granted 
service connection for the veteran's right knee and 
hysterectomy scar disabilities and that assigned disability 
ratings with which the veteran has disagreed.  But they were 
mailed well before the April 2006 supplemental statement of 
the case.  The February 2004 letter described the evidence 
necessary to substantiate a claim for an increased disability 
rating, identified what evidence VA was collecting, and 
identified what evidence might be helpful in establishing her 
claim.  The January 2005 letter invited the veteran to send 
VA whatever evidence she had in her possession pertaining to 
her claim.  

The veteran has raised no notice errors on appeal.  And since 
the veteran had a meaningful opportunity to participate in 
the adjudication process, the veteran was not prejudiced by 
those errors.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  The veteran has not 
indicated that any additional evidence exists with respect to 
the decided issues.  After notice of what evidence was 
necessary to establish a higher disability rating was sent to 
the veteran and she was invited to submit whatever evidence 
she had in her possession, the appeal was not certified to 
this Board for twenty more months.  In any event, with 
respect to the issues decided above, the physical 
examinations revealed the current condition of the veteran's 
disabilities and that evidence was used to establish the 
appropriate disability ratings.  

Neither notice letter addressed what evidence was necessary 
with respect to the rating criteria for her disabilities or 
the effective date of an award for service connection.  Since 
service connection was granted as of the day following the 
veteran's discharge, which is the earliest possible date for 
an award of service connection, she was not prejudiced by not 
receiving notice of how the effective date is calculated.  As 
for notice of the evidence necessary to establish a 
disability rating, that information was included in the 
February 2004 notice letter (which explained that medical 
information about the severity of her disabilities was 
needed) and in the November 2003 statement of the case (which 
set forth the criteria for Diagnostic Codes 5014, 5260, 5261, 
6514, and 6522) and the January 2004 statement of the case 
(which set forth the criteria for Diagnostic Codes 5014, 
5260, 5261, 6514, 6522, 7802, 7803, 7804, and 7805).   The 
veteran was not harmed by the delay in receiving that 
information because she had an opportunity thereafter for 
meaningful participation in her appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining her service medical records and VA treatment 
records, as well as providing her with C&P examinations.  


ORDER

An initial disability rating in excess of 10 percent for the 
veteran's service-connected patellofemoral syndrome of the 
right knee is denied.   

An initial, compensable disability rating for the veteran's 
service-connected hysterectomy scar is denied.  


REMAND

Two critical factors in assigning noncompensable disability 
ratings for the veteran's vasomotor rhinitis and seasonal 
sinusitis were that the veteran was not exhibiting active 
symptoms of those disabilities at the time of her C&P 
examinations and that there are no medical records that 
reflect treatment of those conditions in the claims folder.  
Yet, in her substantive appeal, the veteran stated that she 
has combated those disabilities with more than one visit to a 
medical treatment facility and that she has provided 
additional medical evidence to prove the existence of this 
condition.  The claims folder contains no medical evidence 
other than the medical evidence collected by the RO:  service 
medical records, C&P examinations, and treatment records from 
the VA Medical Center in Tampa, Florida, from January 2002 to 
March 2006.  

A remand is therefore necessary for the RO to associate with 
the claims folder the missing, additional evidence the 
veteran submitted to support her claim.  

Moreover, in his January 2005 statement to support his wife's 
claim, the veteran's husband states that the veteran has been 
prescribed Amoxicillin, Fexofenadine, Montelukast, and 
Loratadine for the treatment of her vasomotor rhinitis and 
seasonal sinusitis.  The veteran's service medical records do 
not contain records of those prescriptions.  And the 
medication summaries in the VA treatment records in the 
claims folder do not reflect any of the medications 
identified by the veteran's husband.  Accordingly, further 
development is needed to obtain the treatment records where 
these medications were prescribed.  

In addition, since the veteran was not provided with notice 
that complies with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), such notice should be provided to the veteran.  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, D.C., for the following action:

1.  Ask the veteran to specifically 
identify the additional medical evidence 
she submitted, as she mentioned in her 
substantive appeal.  Locate the missing 
evidence and associate it with the claims 
folder, or, if it cannot be found, ask the 
veteran for another copy of the evidence.  

2.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment for vasomotor rhinitis 
and seasonal sinusitis from VA hospitals 
or other VA medical facilities that the 
veteran identifies, and the private 
providers for whom the veteran supplies 
medical waivers.  Associate any evidence 
obtained with the claims folder.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


